Citation Nr: 1726484	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-31 989	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for erectile dysfunction, including as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1966 to January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO).  

In April 2016, the Board remanded the claim of service connection for erectile dysfunction (ED) to the Agency of Original Jurisdiction (AOJ) for additional development.  

The appeal is once again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for an acquired psychiatric disorder other than PTSD, to include adjustment disorder with depression and anxiety.  He asserts entitlement to service connection for ED, including as secondary to his service-connected acquired psychiatric disorder.  Unfortunately, the Board finds that another remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  

The Veteran had a VA examination in January 2017 to determine the etiological relationship between his acquired psychiatric disorder and ED. The VA examiner noted the Veteran's ED issues began in 1992 after heart surgery, and opined that the Veteran's ED was not caused by or the result of his depression, reasoning "His ED pre dates his serviced connected PTSD."  While the opinion addresses direct service connection, it does not address whether the Veteran's ED is aggravated by his service-connected acquired psychiatric disorder.  The opinion also incorrectly refers to PTSD as being service-connected.  

A veteran  whose  case  is  remanded  by  the  Board  or Court  has  the  right  to  have  VA  comply  with  the  remand  order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the January 2017 medical opinion is inadequate because it does not fully opine on the question of whether the Veteran's diagnosed ED was caused or aggravated by the Veteran's service-connected acquired psychiatric disorder.  See April 2016 Remand Order, paragraph 2(b).  Therefore, the Board find than an addendum opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the January 2017 VA examination.  If the January 2017 VA examiner is not available, the claims file should be provided to an appropriate medical professional to render the requested opinion.  The need for an additional examination is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the entire record, to include the Veteran's lay statements concerning his in-service injuries, as well as the onset and continuity of symptomatology, the examiner should offer an opinion as to the following questions:

a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's ED had its onset during, or is otherwise related to, his active duty service.  

b)  If the examiner determines that the Veteran's ED is not related to his active duty service, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's ED was caused or aggravated by his service-connected acquired psychiatric disorder, to include the medication he takes for such.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and the opinion and rationale should reflect such consideration.  A clearly-stated rationale for any opinion offered should be provided and must not be based solely on the lack of any evidence of ED in his service treatment records.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).






